DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. PGPUB. 2007/0193982) in view of Wang et al. (U.S. PGPUB. 2017/0253959 A1) AND Suzuki (JP 04-074861) or Pavloff et al. (U.S. PGPUB. 2008/0099329 A1). 
INDEPENDENT CLAIM 1:
Regarding claim 1, Brown et al. teach an apparatus for deposition of tantalum film on through silicon vias (TSV) (Paragraph 0044), comprising: a physical vapor deposition (PVD) process chamber with a source and a chamber body including a processing volume, the PVD process chamber has a wafer-to-target distance of approximately 400 millimeters (Paragraph 0101) using dual magnet source compensation (Figs. 29A — item 85 magnetron and electro magnet 43 as 2 magnetic sources) and the source is configured to provide a shield within the chamber body (Paragraph 0048 — item 20); and a plurality of grounding loops that are symmetrically spaced about a periphery of a substrate support assembly, the plurality of grounding loops configured to provide an RF ground return path between the substrate support assembly and the shield (FIG. 29A-29D; Paragraphs 0074, 0075, 0112-0113).

    PNG
    media_image1.png
    353
    666
    media_image1.png
    Greyscale

Brown et al. teach increase step coverage in Fig. 6C.  (See Fig. 6C)
The difference between Brown et al. and the present claims is a first electromagnet assembly exterior to the chamber body in closer proximity to the source of the process chamber than a substrate support assembly of the process chamber (Claim 1) and a magnetron assembly in the source including dual magnets, a first magnet of the dual magnets rotates about a central axis at a first radius and a second magnet of the dual magnets rotates about the central axis at a second radius, wherein the first radius is greater than the second radius (Claim 1).
Regarding a first electromagnet assembly exterior to the chamber body in closer proximity to the source of the process chamber than a substrate support assembly of the process chamber (Claim 1), Wang et al. teach providing a first electromagnet assembly exterior to the chamber body in closer proximity to the source of the process chamber than a substrate support assembly of the process chamber for guiding ions. (Fig. 1 — item 196; Paragraph 0033)
Regarding a magnetron assembly in the source including dual magnets, a first magnet of the dual magnets rotates about a central axis at a first radius and a second magnet of the dual magnets rotates about the central axis at a second radius, wherein the first radius is greater than the second radius (Claim 1), Suzuki or Pavloff et al. teach utilizing a dual magnet source comprising a first magnet of the dual magnets rotates about a central axis at a first radius and a second magnet of the dual magnets rotates about the central axis at a second radius, wherein the first radius is greater than the second radius. (See Suzuki Figs. 1, 2; Pavloff et al. — Claim 21) DEPENDENT CLAIM 10:
The difference not yet discussed is wherein the PVD chamber is configured to deposit tantalum at a deposition rate of approximately 25 angstroms per second with a sheet resistivity nonuniformity percentage of less than approximately 5 percent.
Regarding claim 10, By controlling the DC power and wafer to target distance one can control the deposition rate and uniformity. (Paragraph 0101 - the high level of D.C. power required to attain the desired ionization fraction produced uncontrollably high deposition rates unless the wafer-to-ceiling distance was increased to about 400 mm (to increase the deposition time to a mere 7 seconds))
DEPENDENT CLAIM 11:
The difference not yet discussed is a second electromagnet assembly exterior to the chamber body below the first electromagnet assembly and in closer proximity to the substrate support assembly of the process chamber than to the source of the process chamber.
Regarding claim 11, Brown et al. teach an electromagnet assembly exterior to the chamber body in close proximity to the substrate support assembly of the process chamber than to the source of the process chamber. (See Brown et al. Fig. 29A) Wang et al. suggest utilizing multiple electromagnets one near the target and one near the substrate for guiding ions. (See Wang et al. discussed above)
The motivation for utilizing the features of Wang et al. is that it allows for guiding ions. (Paragraph 0033)
The motivation for utilizing the features Suzuki is that it allows for uniformly eroding the target. (See Abstract)
The motivation for utilizing the features of Pavloff et al. is that it allows for providing increased control during the sputtering process. (paragraph 0016)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Brown et al. by utilizing the features of Wang et al. and Suzuki et al. because it allows for guiding ions and uniformly eroding the target.

Claim 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Wang et al. AND Suzuki or Pavloff et al. as applied to claims 1, 10, 11 above, and further in view of Gopalraja et al. (U.S. PGPUB. 2004/0094402 A1).
DEPENDENT CLAIM 2:
The difference not yet discussed is a DC power source configured to supply approximately 38kW to approximately 60kW of DC power to a target of the source.
Regarding claim 2, Gopalraja et al. teach utilizing a DC power source configured to supply approximately 38kW to approximately 60kW of DC power to a target of the source to attract ions. (Paragraph 0050 — 1 to 40 KW)
DEPENDENT CLAIM 3:
The difference not yet discussed is wherein the DC power source is configured to supply approximately 42kW to approximately 60kW of DC power to the target of the source.
Regarding claim 3, Gopalraja et al. teach utilizing a DC power source configured to supply approximately 42kW to approximately 60kW of DC power to a target of the source to attract ions. (Paragraph 0050 — 1 to 40 KW; 40K W is “approximately” 42 KW)
DEPENDENT CLAIM 4:
The difference not yet discussed is an RF power source configured to supply greater than 0 kW to approximately 3 kW of RF bias power to the substrate support assembly.
Regarding claim 4, Gopalraja et al. teach an RF power source configured to supply greater than 0 kW to approximately 3 kW of RF bias power to the substrate support assembly. (Paragraph 0053 - [0053] If the source 202 biasing the wafer through the pedestal is an RF power supply, the supply may operate at a frequency of 13.56 MHz, for example. Other frequencies are

suitable such as 60 MHz, depending upon the particular application. The pedestal 152 may be supplied with RF power in a range of 10 watts to 5 kW, for example, a more preferred range being 150 to 300 W for a 200 mm wafer in SIP deposition.) 
DEPENDENT CLAIM 5:
The difference not yet discussed is wherein the RF power source is configured to supply approximately 1.9 kW of RF bias power to the substrate support assembly.
Regarding claim 5, Gopalraja et al. teach the RF power source is configured to supply approximately 1.9 kW of RF bias power to the substrate support assembly. (Paragraph 0053 - [0053] If the source 202 biasing the wafer through the pedestal is an RF power supply, the supply may operate at a frequency of 13.56 MHz, for example. Other frequencies are suitable such as 60 MHz, depending upon the particular application. The pedestal 152 may be supplied with RF power in a range of 10 watts to 5 kW, for example, a more preferred range being 150 to 300 W for a 200 mm wafer in SIP deposition.) 
DEPENDENT CLAIM 6:
The difference not yet discussed is wherein the RF power source supplies RF bias power at a frequency of approximately 13.65 MHz.
Regarding claim 6, Gopalaraja et al. teach the RF power source supplies RF bias power at a frequency of approximately 13.65 MHz. (Paragraph 0053 - [0053] If the source 202 biasing the wafer through the pedestal is an RF power supply, the supply may operate at a frequency of 13.56 MHz, for example. Other frequencies are suitable such as 60 MHz, depending upon the particular application. The pedestal 152 may be supplied with RF power in a range of 10 watts to 5 kW, for example, a more preferred range being 150 to 300 W for a 200 mm wafer in SIP deposition.)
The motivation for utilizing the features of Gopalraja et al. is that it allows for attracting metal ions. (Paragraph 0052) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Gopalraja et al. because it allows for attracting metal ions.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Wang et al. AND Suzuki or Pavloff et al. as applied to claims 1, 10, 11 above, and further in view of Parkhe et al. (U.S. PGPUB. 2013/0319854 A1).
DEPENDENT CLAIM 7:
The difference not yet discussed is wherein the plurality of grounding loops includes approximately 9 grounding loops.
Regarding claim 7, Brown et al. teach “approximately” 9 loops. (Fig. 29C) However Parkhe et al. teach utilizing at least 9 loops. (Fig. 6A)
The motivation for utilizing the features of Parkhe et al. is that it allows for preventing arcing. (Paragraphs 0112, 0113)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Parkhe et al. because it allows for preventing arcing.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Wang et al. AND Suzuki or Pavloff et al. as applied to claims 1, 10 and 11 above, and further in view of Lai et al. (U.S. PGPUB. 2017/0316942 A1).


DEPENDENT CLAIM 8: 
The difference not yet discussed is wherein the first electromagnet assembly is configured to operate with 24 amps of power. 
Regarding claim 8, Lai et al. teach operating an electromagnet assembly within a range of -120 amperes to +120 amperes. (Paragraph 0022) The motivation for utilizing the features of Lai et al. is that it allows for controlling the magnetic field. (Paragraph 0022) Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Lai et al. because it allows for controlling the magnetic field.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Wang et al. AND Suzuki or Pavloff et al. as applied to claims 1, 10, 11 above, and further in view of Scheible et al. (U.S. PGPUB. 2007/0102286 A1) and Kuo et al. (U.S. PGPUB. 2006/0219172 A1).
DEPENDENT CLAIM 9:
The difference not yet discussed is a deposition ring with a cavity of approximately 0.450 inches wide and approximately 0.120 inches below an upper most surface of the substrate support assembly.
Regarding claim 9, Schieble et al. teach a deposition ring having a cavity of approximately 0.450 inches wide. (Schieble et al. Paragraph 0030 — 12mm (0.47 inches)) Kuo et al. teach the deposition ring to have a cavity approximately 0.120 inches below an upper most surface of the substrate support assembly. (Paragraph 0021)
The motivation for utilizing the features of Scheible et al. is that it allows for inhibiting sputter deposits. (Paragraph 0030)

The motivation for utilizing the features of Kuo et al. is that it allows for preventing metal deposition on the back of the wafer. (Paragraph 0007)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Scheible et al. and Kuo et al. because it allows for inhibiting and preventing sputter deposits from the back side of the wafer.
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. PGPUB. 2007/0193982) in view of Wang et al. (U.S. PGPUB. 2017/0253959 A1) AND Lai et al. (U.S. PGPUB. 2017/0316942 Al) AND Suzuki (JP 04-074861) or Pavloff et al. (U.S. PGPUB. 20080099329) AND Parkhe et al. (U.S. PGPUB. 2013/0319854 A1). 
INDEPENDENT CLAIM 12:
Regarding claim 12, Brown et al. teach an apparatus for deposition of film on a wafer, comprising: a physical vapor deposition (PVD) process chamber configured to deposit tantalum on through silicon via (TSV) structures, wherein the PVD process chamber has a source and a chamber body including a processing volume and a wafer-to-target distance of approximately 400 millimeters, and wherein the source is configured to provide dual magnet source compensation; a shield within the chamber body (See Brown et al. discussed above)  Brown et al. teach increased step coverage.  (See Fig. 6C)
The difference between Brown et al. and claim 12 is that a first electromagnet assembly exterior to the chamber body in closer proximity to the source of the process chamber than a substrate support assembly of the process chamber is not discussed (Claim 12), wherein the first electromagnet assembly is configured to operate at 24 amps of current is not discussed (Claim 12), a magnetron assembly in the source including dual magnets, a first magnet of the dual magnets rotates about a central axis at a first radius and a second magnet of the dual magnets rotates about the central axis at a second radius, wherein the first radius is greater than the second radius is not discussed (Claim 12) and approximately nine grounding loops that are symmetrically spaced about a periphery of a substrate support assembly, the approximately nine grounding loops configured to provide an RF ground return path between the substrate support assembly and the shield when the substrate support assembly is in a processing position is not discussed (Claim 12).
Regarding a first electromagnet assembly exterior to the chamber body in closer proximity to the source of the process chamber than a substrate support assembly of the process chamber (Claim 12), Wang et al. teach providing a first electromagnet assembly exterior to the chamber body in closer proximity to the source of the process chamber than a substrate support assembly of the process chamber for guiding ions. (Fig. 1 — item 196; Paragraph 0033)
Regarding wherein the first electromagnet assembly is configured to operate at 24 amps of current (Claim 12), Lai et al. teach operating an electromagnet assembly within a range of - 120 amperes to +120 amperes. (Paragraph 0022)
Regarding a magnetron assembly in the source including dual magnets, a first magnet of the dual magnets rotates about a central axis at a first radius and a second magnet of the dual magnets rotates about the central axis at a second radius, wherein the first radius is greater than the second radius (Claim 12), Suzuki or Pavloff et al. teach utilizing a dual magnet source comprising a first magnet of the dual magnets rotates about a central axis at a first radius and a second magnet of the dual magnets rotates about the central axis at a second radius, wherein the first radius is greater than the second radius. (See Suzuki Figs. 1, 2; Pavloff et al. — Claim 21)
Regarding approximately nine grounding loops that are symmetrically spaced about a periphery of a substrate support assembly, the approximately nine grounding loops configured to provide an RF ground return path between the substrate support assembly and the shield when the substrate support assembly is in a processing position (Claim 12), Brown et al. teach “approximately” 9 loops. (Fig. 29C) However Parkhe et al. teach utilizing at least 9 loops. (Fig. 6A)
DEPENDENT CLAIM 16:
The difference not yet discussed is a second electromagnet assembly exterior to the chamber body below the first electromagnet assembly and in closer proximity to the substrate support assembly of the process chamber than to the source of the process chamber.
Brown et al. teach an electromagnet assembly exterior to the chamber body in close proximity to the substrate support assembly of the process chamber than to the source of the process chamber. (See Brown et al. Fig. 29A) Wang et al. suggest utilizing multiple electromagnets one near the target and one near the substrate for guiding ions. (See Wang et al. discussed above)
The motivation for utilizing the features of Wang et al. is that it allows for guiding ions. (Paragraph 0033)
The motivation for utilizing the features of Lai et al. is that it allows for controlling the magnetic field. (Paragraph 0022)
The motivation for utilizing the features Suzuki is that it allows for uniformly eroding the target. (See Abstract)
The motivation for utilizing the features of Pavloff et al. is that it allows for providing increased control during the sputtering process. (paragraph 0016)
The motivation for utilizing the features of Parkhe et al. is that it allows for preventing arcing. (Paragraphs 0112, 0113)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Brown et al. by utilizing the features of Wang et al. AND Lai et al. AND Suzuki or Pavloff et al. AND Parkhe et al. because it allows for guiding ions, controlling the magnetic field, uniformly eroding the target, increasing control of sputtering and preventing arcing.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Wang et al. AND Lai et al. AND Suzuki or Pavloff et al. AND Parkhe et al. as applied to claims 12, 16 above, and further in view of Gopalraja et al. (U.S. PGPUB. 2004/0094402 A1).
DEPENDENT CLAIM 13:
The difference not yet discussed is a DC power source configured to supply approximately 38kW to approximately 60kW of DC power to a target of the source.
Regarding claim 13, Gopalraja et al. teach utilizing a DC power source configured to supply approximately 38kW to approximately 60kW of DC power to a target of the source to attract ions. (Paragraph 0050 — 1 to 40 KW)
DEPENDENT CLAIM 14:
The difference not yet discussed is an RF power source configured to supply greater than 0 kW to approximately 3 kW of RF bias power to the substrate support assembly at a frequency of approximately 13.65 MHz.
Regarding claim 14, Gopalaraja et al. teach the RF power source supplies RF bias power at a frequency of approximately 13.65 MHz. (Paragraph 0053 - [0053] If the source 202 biasing the wafer through the pedestal is an RF power supply, the supply may operate at a frequency of 13.56 MHz, for example. Other frequencies are suitable such as 60 MHz, depending upon the particular application. The pedestal 152 may be supplied with RF power in a range of 10 watts to 5 kW, for example, a more preferred range being 150 to 300 W for a 200 mm wafer in SIP deposition.)
The motivation for utilizing the features of Gopalraja et al. is that it allows for attracting metal ions. (Paragraph 0052)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Gopalraja et al. because it allows for attracting metal ions.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Wang et al. AND Lai et al. AND Suzuki or Pavloff et al. AND Parkhe et al. as applied to claims 12, 16 above, and further in view of Scheible et al. (U.S. PGPUB. 2007/0102286 A1) and Kuo et al. (U.S. PGPUB. 2006/0219172 A1).
DEPENDENT CLAIM 15:
The difference not yet discussed is a deposition ring with a cavity of approximately 0.450 inches wide and approximately 0.120 inches below an upper most surface of the substrate support assembly.
Regarding claim 15, Schieble et al. teach a deposition ring having a cavity of approximately 0.450 inches wide. (Schieble et al. Paragraph 0030 — 12mm (0.47 inches)) Kuo et al. teach the deposition ring to have a cavity approximately 0.120 inches below an upper most surface of the substrate support assembly. (Paragraph 0021)
The motivation for utilizing the features of Scheible et al. is that it allows for inhibiting sputter deposits. (Paragraph 0030)

The motivation for utilizing the features of Kuo et al. is that it allows for preventing metal deposition on the back of the wafer. (Paragraph 0007)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Scheible et al. and Kuo et al. because it allows for inhibiting and preventing sputter deposits from the back side of the wafer.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. PGPUB. 2007/0193982) in view of Gopalraja et al. (U.S. PGPUB. 2004/0094402 A1) AND Wang et al. (U.S. PGPUB. 2017/0253959 A1) AND Lai et al. (U.S. PGPUB. 2017/0316942 Al) AND Suzuki (JP 04-074861) or Pavloff et al. (U.S. PGPUB. 2008/0099329 Al) AND Parkhe et al. (U.S. PGPUB. 2013/0319854 Al) AND Scheible et al. (U.S. PGPUB. 2007/0102286 Al) AND Kuo et al. (U.S. PGPUB. 2006/0219172 A1).
INDEPENDENT CLAIM 17:
Regarding claim 17, Brown et al. teach an apparatus for deposition of film on a wafer, comprising: a physical vapor deposition (PVD) process chamber configured to deposit tantalum on through silicon via (TSV) structures, wherein the PVD process chamber has a source and a chamber body including a processing volume and a wafer-to-target distance of approximately 400 millimeters, and wherein the source is configured to provide dual magnet source compensation; a shield within the chamber body.  (See Brown discussed above)  Brown teach increased step coverage.  (See Fig. 6C)
The differences between Brown et al. and claim 17 is that a DC power source configured to supply approximately 38kW to approximately 60kW of DC power to a target of the source is not discussed (Claim 17), a first electromagnet assembly exterior to the chamber body in closer proximity to the source of the process chamber than a substrate support assembly of the process chamber is not discussed (Claim 17), wherein the first electromagnet assembly is configured to operate at 24 amps of current is not discussed (Claim 17), a second electromagnet assembly exterior to the chamber body below the first electromagnet assembly and in closer proximity to the substrate support assembly of the process chamber than to the source of the process chamber is not discussed (Claim 17), a magnetron assembly in the source including dual magnets, a first magnet of the dual magnets rotates about a central axis at a first radius and a second magnet of the dual magnets rotates about the central axis at a second radius, wherein the first radius is greater than the second radius is not discussed (Claim 17), approximately nine grounding loops that are symmetrically spaced about a periphery of a substrate support assembly, the approximately nine grounding loops configured to provide an RF ground return path between the substrate support assembly and the shield when the substrate support assembly is in a processing position is not discussed (Claim 17), a deposition ring surrounding the substrate support assembly with a cavity of approximately 0.350 inches to approximately 0.550 inches wide and approximately 0.050 inches to approximately 0.200 inches below an upper most surface of the substrate support assembly is not discussed (Claim 17) and an RF power source configured to supply greater than 0 kW to approximately 3 kW of RF bias power to the substrate support assembly is not discussed (Claim 17).
Regarding a DC power source configured to supply approximately 38kW to approximately 60kW of DC power to a target of the source (Claim 17), Gopalraja et al. teach utilizing a DC power source configured to supply approximately 38kW to approximately 60kW of DC power to a target of the source to attract ions. (Paragraph 0050 — 1 to 40 KW)
Regarding a first electromagnet assembly exterior to the chamber body in closer proximity to the source of the process chamber than a substrate support assembly of the process chamber (Claim 17), Wang et al. teach providing a first electromagnet assembly exterior to the chamber body in closer proximity to the source of the process chamber than a substrate support assembly of the process chamber for guiding ions. (Fig. 1 — item 196; Paragraph 0033)
Regarding wherein the first electromagnet assembly is configured to operate at 24 amps of current (Claim 17), Lai et al. teach operating an electromagnet assembly within a range of - 120 amperes to +120 amperes. (Paragraph 0022)
Regarding a second electromagnet assembly exterior to the chamber body below the first electromagnet assembly and in closer proximity to the substrate support assembly of the process chamber than to the source of the process chamber (Claim 17), Brown et al. teach an electromagnet assembly exterior to the chamber body in close proximity to the substrate support assembly of the process chamber than to the source of the process chamber. (See Brown et al. Fig. 29A) Wang et al. suggest utilizing multiple electromagnets one near the target and one near the substrate for guiding ions. (See Wang et al. discussed above)
Regarding a magnetron assembly in the source including dual magnets, a first magnet of the dual magnets rotates about a central axis at a first radius and a second magnet of the dual magnets rotates about the central axis at a second radius, wherein the first radius is greater than the second radius (Claim 17), Suzuki or Pavloff et al. teach utilizing a dual magnet source comprising a first magnet of the dual magnets rotates about a central axis at a first radius and a second magnet of the dual magnets rotates about the central axis at a second radius, wherein the first radius is greater than the second radius. (See Suzuki Figs. 1, 2; Pavloff et al. — Claim 21)
Regarding approximately nine grounding loops that are symmetrically spaced about a periphery of a substrate support assembly, the approximately nine grounding loops configured to provide an RF ground return path between the substrate support assembly and the shield when the substrate support assembly is in a processing position (Claim 17), Brown et al. teach “approximately” 9 loops. (Fig. 29C) However Parkhe et al. teach utilizing at least 9 loops. (Fig. 6A)
Regarding a deposition ring surrounding the substrate support assembly with a cavity of approximately 0.350 inches to approximately 0.550 inches wide and approximately 0.050 inches to approximately 0.200 inches below an upper most surface of the substrate support assembly (Claim 17), Schieble et al. teach a deposition ring having a cavity of approximately 0.450 inches wide. (Schieble et al. Paragraph 0030 — 12mm (0.47 inches)) Kuo et al. teach the deposition ring to have a cavity approximately 0.120 inches below an upper most surface of the substrate support assembly. (Paragraph 0021)
Regarding an RF power source configured to supply greater than 0 kW to approximately 3 kW of RE bias power to the substrate support assembly (Claim 17), Gopalaraja et al. teach the RF power source supplies RF bias power at a frequency of approximately 13.65 MHz and in a power rang of greater than 0 KW to 3 KW. (Paragraph 0053 - [0053] If the source 202 biasing the wafer through the pedestal is an RF power supply, the supply may operate at a frequency of 13.56 MHz, for example. Other frequencies are suitable such as 60 MHz, depending upon the particular application. The pedestal 152 may be supplied with RF power in a range of 10 watts to 5 kW, for example, a more preferred range being 150 to 300 W for a 200 mm wafer in SIP deposition.)
DEPENDENT CLAIM 18:
The difference not yet discussed is wherein the DC power source is configured to supply approximately 42kW to approximately 60kW of DC power to the target of the source.
Regarding claim 18, Gopalraja et al. teach utilizing a DC power source configured to supply approximately 42kW to approximately 60kW of DC power to a target of the source to attract ions. (Paragraph 0050 — 1 to 40 KW; 40K W is “approximately” 42 KW)
DEPENDENT CLAIM 19:
The difference not yet discussed is an RF power source configured to supply greater than 0 kW to approximately 3 kW of RF bias power to the substrate support assembly.
Regarding claim 19, Gopalraja et al. teach an RF power source configured to supply greater than 0 kW to approximately 3 kW of RF bias power to the substrate support assembly. (Paragraph 0053 - [0053] If the source 202 biasing the wafer through the pedestal is an RF power supply, the supply may operate at a frequency of 13.56 MHz, for example. Other frequencies are suitable such as 60 MHz, depending upon the particular application. The pedestal 152 may be supplied with RF power in a range of 10 watts to 5 kW, for example, a more preferred range being 150 to 300 W for a 200 mm wafer in SIP deposition.)
DEPENDENT CLAIM 20:
The difference not yet discussed is wherein the RF power source supplies RF bias power at a frequency of approximately 13.65 MHz.
Regarding claim 20, Gopalaraja et al. teach the RF power source supplies RF bias power at a frequency of approximately 13.65 MHz. (Paragraph 0053 - [0053] If the source 202 biasing the wafer through the pedestal is an RF power supply, the supply may operate at a frequency of 13.56 MHz, for example. Other frequencies are suitable such as 60 MHz, depending upon the particular application. The pedestal 152 may be supplied with RF power in a range of 10 watts to 5 kW, for example, a more preferred range being 150 to 300 W for a 200 mm wafer in SIP deposition.)
The motivation for utilizing the features of Gopalraja et al. is that it allows for attracting metal ions. (Paragraph 0052)
The motivation for utilizing the features of Wang et al. is that it allows for guiding ions. (Paragraph 0033)
The motivation for utilizing the features of Lai et al. it allows for controlling the magnetic field. (Paragraph 0022)
The motivation for utilizing the features of Suzuki is that it allows for uniformly eroding the target. (See Abstract)
The motivation for utilizing the features of Pavloff et al. is that it allows for providing increased control during the sputtering process. (paragraph 0016)
The motivation for utilizing the features of Parkhe et al. is that it allows for preventing arcing. (Paragraphs 0112, 0113)
The motivation for utilizing the features of Scheible et al. is that it allows for inhibiting sputter deposits. (Paragraph 0030)
The motivation for utilizing the features of Kuo et al. is that it allows for preventing metal deposition on the back of the wafer. (Paragraph 0007)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Brown et al. by utilizing the features of Gopalraja et al. and Wang et al. and Lai et al. and Suzuki et al. or Pavloff et al. and Parkhe et al. and Scheible et al. and Kuo et al. because it allows for attracting metal ions, guiding ions, controlling the magnetic field, uniformly eroding the target, controlling the sputtering, preventing arcing inhibiting and preventing metal depositing on the back of the wafer.

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach utilizing high DC power of for example approximately 38 KW to approximately 60 KW, it is argued that independent claims 1 and 12 do not specify the high power DC utilized and therefore the combination of references would suggest utilizing a DC power to achieve the deposition of tantalum films.  Independent claim 17 and dependent claims 3 and 13 require high DC power of approximately 38 KW to approximately 60 KW.  Gopalraja et al. teach utilizing high DC power at 40 KW to attract ions.  Therefore Gopalraja et al. suggest the require high DC power.
In response to the argument that the prior art does not teach utilizing neutral atoms during the process, it is argued that the claims do not exclude utilizing neutral atoms during the process and therefore the prior art of record would teach the claimed invention even if neutrals are utilized.
In response to the argument that the prior art does not teach utilizing dual magnet source compensation, it is argued that Suzuki (JP 04-074861) or Pavloff et al. (U.S. PGPUB. 2008/0099329 A1) were relied upon to replace the conventional ceiling magnet of Brown in order to be a dual magnet source.  The dual magnetron compensates for non-uniform erosion.  
In response to the argument that Brown is completely silent on sheet resistivity, it is argued that since the same material is being deposited by the same apparatus and process that the sheet resistivity will be met.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
In response to the argument that Brown does not teach uniformity at high wafer to target distances, it is argued that Brown suggests that high wafer to target distances slows the deposition rate which controls the uniformity of the film.  Faster deposition rates lead to non-uniformity.
In response to the argument that there is no motivation to utilize the features of Gopalraja because Gopalraja utilizes increased neutral metal atoms, it is argued that the claims are not limited to utilizing neutrals and one would utilize Gopalraja to arrive at the claimed invention.
In response to the argument that Lai fails to teach what amperes to utilize for producing a uniform layer on the surface of a wafer, it is argued that Lai teach a range of amperes which covers Applicant claimed range.  It is known to select a value in a known range for best results (i.e. uniformity).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
August 18, 2022